Exhibit 10.2
CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
This Confidential Separation and Release Agreement (the “Agreement”) is entered
into as of March 30, 2011, by JASON B. ZINTAK (“Employee”) and JDA SOFTWARE
GROUP, INC. (“JDA”). This Agreement will not become effective until the
expiration of seven (7) days from the date of Employee’s execution of this
Agreement.
In consideration of the promises and covenants contained in this Agreement, the
parties agree as follows:

1.   Transitional Employment and Termination.

  (a)   Employee and JDA are parties to an Executive Employment Agreement, made
effective as of August 18, 2009 (the “Employment Agreement”), pursuant to which
Employee serves as the Executive Vice President, Sales & Marketing of JDA. This
Agreement supersedes and replaces the Employment Agreement, except for the
surviving provisions (the “Surviving Provisions”) of the Employment Agreement
(including, but not limited to sections 7.5 (“Forfeiture of Severance
Benefits”), 8 (“No Conflict of Interest”), 9 (“Post-Termination
Non-Competition”), 10 (“Confidentiality and Proprietary Rights”), 11
(“Nonsolicitation”), 12 (“Injunctive Relief”), 13 (“Agreement to Arbitrate”), 14
(“General Provisions”) and 15 (“Entire Agreement”) which are expressly
incorporated herein. For the sake of clarity, section 7 (other than subsection
7.5) of the Employment Agreement does not survive and is instead replaced by the
provisions of this Agreement. Employee and JDA agree that the nine (9) month
Covenant Period provided in subsection 9.2 of the Employment Agreement (“Promise
to Refrain from Competing”) shall be measured from March 30, 2011.

  (b)   Employee’s last day of employment with JDA will be April 26, 2011 (the
“Termination Date”). During the time period between the present time and the
Termination Date (the “Transition Period”), Employee shall continue in his
current position with JDA but shall not be required to report to the JDA
offices. During the Transition Period, Employee agrees to perform such
transitional duties as may be assigned by JDA’s Chief Executive Officer.
Employee will continue to receive his present Base Salary and to be entitled to
his existing fringe benefits during the Transition Period.

2.   Consideration. Provided the (i) Employee does not revoke this Agreement as
provided in Section 9 and (ii) Employee signs the Supplement to Confidential
Separation Agreement and Release attached hereto as Exhibit A (the “Supplemental
Release”) on or within twenty-one (21) days following the Termination Date and
the Supplemental Release becomes effective within thirty (30) days following the
Termination Date, JDA agrees to provide Employee with the severance payments and
benefits in the amounts and at the times set forth in the Appendix attached
hereto (the “Severance Benefits”). Employee understands and agrees that the
Severance Benefits shall be subject to withholding of federal and state income
taxes, and any other applicable taxes and withholdings. By the execution hereof,
Employee authorizes and directs JDA to withhold and remit such amounts. Employee
understands and agrees that the Severance Benefits are not required to be paid
by JDA’s policies and procedures and that, but for this Agreement, JDA would not
be obligated to provide the Severance Benefits to Employee. Employee also
understands and agrees that JDA’s obligation to pay the Severance Benefits is
contingent on Employee’s compliance with the provisions of this Agreement and
Employee’s continuing obligations under the Surviving Provisions.





--------------------------------------------------------------------------------



 



3.   Release and Covenant Not To Sue.

  (a)   Employee, for the consideration set forth in this Agreement, hereby
fully releases and forever discharges JDA and its affiliated entities, and the
employees, agents, representatives, attorneys, officers, directors, successors
and assigns of JDA and its affiliated entities (collectively, the “Release
Parties”) from any and all claims or liabilities, whether known or unknown, past
or present, suspected or unsuspected, of any nature whatsoever arising out of or
relating to his/her employment with JDA, including, but not limited to, all
claims based upon alleged discrimination, breach of contract or tortious
conduct, whether under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act (26 U.S.C. § 621 et seq.), the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Family Medical Leave Act, or any other federal law,
state law, ordinance, common law or administrative regulation. Employee
expressly waives Employee’s right to recovery of any type, including damages, in
any administrative or court action, whether state or federal, and whether
brought by Employee or on Employee’s behalf, related in any way to the matters
released herein. However, this general release is not intended to bar any claims
that, by statute, may not be waived, such as claims for any challenge to the
validity of Employee’s release of claims under the Age Discrimination in
Employment Act, as set forth in this Agreement. Further, nothing in this Section
3(a) shall release any of the Released Parties’ obligations, covenants, and
agreements under this Agreement. This release does not apply to claims which may
arise after the date when Employee signs this Agreement.

  (b)   Employee declares and represents that Employee intends this Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete.

  (c)   Employee represents that, as of the date of this Agreement, he has not
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Employer or any of the other Released Parties in any court or
with any governmental agency.

  (d)   Employee acknowledges and agrees that the general release and waiver
clause in this Agreement is an essential and material term of the Agreement, and
that without such clause, no agreement would have been reached by the Parties.

  (e)   Employee acknowledges that he has been paid all wages, commissions,
incentive payments, and bonuses owed to him by Employer, to date

4.   Confidentiality and Company Property. Employee hereby reaffirms that he/she
is subject to those provisions of the Employee Innovations and Proprietary
Rights Assignment Agreement executed by Employee on August 18, 2009, which by
its terms extend beyond termination of employment. Such terms include, but are
not limited to, Employee’s obligation to protect the confidentiality of JDA’s
confidential information. Employee also hereby represents that as required by
JDA’s Personnel Policies and Procedures he/she has returned to JDA all JDA
property including, but not limited to, books, manuals, samples, software,
hardware, and any items developed by Employee pursuant to his/her employment
with JDA.

5.   Written Consent Regarding Restrictive Covenants. The parties agree Employee
may engage in activities that would otherwise violate the provisions of
Sections 9 of the Employment Agreement, if Employee first obtains specific
written permission to do so from the CEO of JDA.

6.   Bar. Employee acknowledges that Employee may discover facts or law
different from, or in addition to, the facts or law that Employee knows or
believes to be true with respect to the claims released in this Agreement and
agrees, nonetheless, that this Agreement and the release contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them. It is the intention of the parties
that this Agreement shall be effective as a bar to each and every claim or
liability herein released, and in furtherance of this intention, the parties
expressly agree and consent that this Agreement shall be given full force and
effect according to each and all of its terms and provisions, including those
relating to unknown and unsuspected claims or liabilities.

2



--------------------------------------------------------------------------------



 



7.   Denial of Liability. It is expressly understood and agreed that neither the
consideration furnished by either party, nor this Agreement, shall be construed
as an admission of any wrongful conduct or violation of any law by either party.
Each party expressly denies any wrongful conduct or violation of law and also
expressly denies any liability to the other.

8.   Confidential Agreement. Employee covenants and agrees to keep all terms of
this Agreement strictly confidential, and that he/she will not disclose any
information concerning this Agreement to anyone, including, but not limited to,
present or prospective employees of JDA unless compelled to do so by court order
or other lawful authority.

8.   Consideration Period. Employee understands and agrees that he/she has been
given a period of twenty-one (21) days within which to consider this Agreement
before signing it, that JDA advised him/her to review this Agreement with
counsel of his/her choice before signing it, and that JDA delivered the
Agreement to him/her on March 30, 2011.

Initial: /s/ JBZ

9.   Revocation Period. The parties agree that for a period not to exceed seven
(7) calendar days following his/her execution of this Agreement, Employee may
revoke this Agreement in the manner set forth in this paragraph. Such a
revocation must be in writing, addressed to Human Resources, JDA Software Group,
Inc., 14400 North 87th Street, Scottsdale, Arizona 85260-3649, and received by
the end of the day which is seven (7) calendar days after Employee’s execution
of this Agreement. The parties further agree that this Agreement shall not
become effective or enforceable until the revocation period has expired.

Initial: /s/ JBZ

10.   Complete Agreement. Except as expressly provided herein, this Agreement
constitutes the entire and exclusive agreement between the parties and
supersedes any and all prior or contemporaneous agreements, promises,
representations, negotiations or understandings of the parties, whether written
or oral.

11.   Modifications. No modification of, or amendment to, this Agreement, or any
waiver of any rights or obligations under this Agreement, shall be effective
unless in the amendment, modification or waiver is in writing and signed by the
party against whom enforcement of the waiver is sought.

12.   Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, without regard to principles
of conflicts of law of Arizona or any other state.

13.   Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and their heirs, administrators, executors, successors
and assigns.

14.   Severability. The various provisions and sub-provisions of this Agreement
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Agreement.

15.   Repayment of Consideration. JDA enters into this Agreement in reliance
upon the warranty given by Employee in Section 3 above. In the event that
Employee brings any claims or proceedings, (whether statutory or otherwise),
relating to employment with JDA or any affiliate, or the termination thereof,
against JDA, any affiliate, its or their employees, officers or shareholders,
Employee agrees to repay to JDA on demand and in full the payment received
pursuant to Section 2 above. This sum shall be recoverable as a debt, together
with all costs, including legal costs, incurred by JDA in recovering the sum
and/or in relation to any claims or proceedings so brought by Employee, and
together with interest thereon for the period commencing on the date the sum was
paid to Employee and ending on the date JDA receives repayment of such monies in
full, such interest to be calculated at the prevailing Prime Rate published in
the Wall Street Journal on the date the said sum was paid to Employee.

3



--------------------------------------------------------------------------------



 



16.   Rehire of Terminated Employee. If Company decides to rehire Employee
within the time period equal to or less than the number of weeks represented by
the amount of severance received, Employee agrees to repay a pro-rata portion of
all cash consideration that he/she received in exchange for this Agreement.

17.   Acknowledgement. By executing this Agreement, Employee expressly
represents that he/she has carefully read this Agreement in its entirety, that
he/she has had an opportunity to discuss the provisions of this Agreement with
an attorney before signing it, that he/she understands and agrees to all of the
Agreement’s provisions, and that he/she has executed the Agreement knowingly,
voluntarily, and without duress, compulsion or undue influence.

Initial: /s/ JBZ
HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.

                                  EMPLOYEE    
 
                   
DATE:
  4/12/11       /s/ Jason Zintak
 
   
 
                                JDA SOFTWARE, INC.    
 
                   
DATE:
  4/12/11                
 
          By   /s/ Hamish Brewer
 
   
 
                   
 
          Its   /s/ HB
 
   

4



--------------------------------------------------------------------------------



 



APPENDIX
TO CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
WITH JASON B. ZINTAK
Severance Benefits

          Cash Severance Benefits   Amount  
Pay in lieu of balance of 60-day notice period from April 27 through May 30,
2011 (34 days), payable in accordance with JDA’s normal payroll schedule
following the Termination Date
  $ 36,750.00  
Base Salary (24 months), payable in a lump sum by May 14, 2011
  $ 780,000.00  
Target Annual Bonus (1 year), payable in a lump sum by May 14, 2011
  $ 450,000.00  
 
     
Total Cash
  $ 1,266,750.00  
 
     

              Accelerated Earned but Accelerated Equity Award Vesting on
Termination Date   Unvested Shares
Time-based Inducement RSUs granted August 18, 2009
    22,300
2009 Performance Shares granted January 28, 2010
    6,264
2010 Performance Shares granted January 28, 2011
    21,682
 
     
Total Accelerated Shares
    50,246
 
     

In addition to the foregoing consideration, JDA shall pay Employee his quarterly
bonus for the first quarter of 2011 at the percentage achievement determined by
JDA’s audit committee generally for JDA executives. Such bonus amount shall be
payable through payroll on May 15, 2011, JDA’s normal first quarter bonus payout
date.





--------------------------------------------------------------------------------



 



EXHIBIT A
SUPPLEMENT TO CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
This Supplement to Confidential Separation and Release Agreement (the
“Supplemental Release”) is entered into by JASON B. ZINTAK (“Employee”) and JDA
SOFTWARE GROUP, INC. (“JDA”) and amends the Confidential Separation and Release
Agreement (the “Agreement”) by extending the promises of each and every section
and subsection, except Sections 8 and 9, of the Agreement through the
Termination Date.
This Supplemental Release is intended to satisfy the Older Workers’ Benefit
Protection Act, 29 U.S.C. Section 626(f). Employee is advised to consult with an
attorney before executive this Supplemental Release.
Consideration Period. Employee understands and agrees that he/she has been given
a period of twenty-one (21) days within which to consider this Supplemental
Release before signing it, that JDA advised him/her to review the Supplemental
Release and the Agreement with counsel of his/her choice before signing it, and
that JDA delivered the Supplement Release to him on March 30, 2011.
Initial: /s/ JBZ
Revocation Period. The parties agree that for a period not to exceed seven
(7) calendar days following his/her execution of this Supplemental Release,
Employee may revoke this Supplemental Release in the manner set forth in this
paragraph. Such a revocation must be in writing, addressed to Human Resources,
JDA Software Group, Inc., 14400 North 87th Street, Scottsdale, Arizona
85260-3649, and received by the end of the day which is seven (7) calendar days
after Employee’s execution of this Supplemental Release. The parties further
agree that this Supplemental Release shall not become effective or enforceable
until the revocation period has expired.
Initial: /s/ JBZ
HAVING READ AND UNDERSTOOD THE AGREEMENT AND THIS SUPPLEMENTAL RELEASE,
CONSULTED COUNSEL OR VOLUNTARILY ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD
SUFFICIENT TIME TO CONSIDER WHETHER TO ENTER INTO THIS SUPPLEMENTAL RELEASE, THE
UNDERSIGNED HEREBY EXECUTE THIS SUPPLEMENTAL RELEASE ON THE DATES SET FORTH
BELOW.

                                  EMPLOYEE    
 
                   
DATE:
  4/12/11       /s/ Jason Zintak
 
   
 
                                JDA SOFTWARE, INC.    
 
                   
DATE:
  4/12/11       By   /s/ Hamish Brewer
 
   
 
               
 
                   
 
          Its   /s/ HB
 
   





--------------------------------------------------------------------------------



 



WAIVER OF CONSIDERATION PERIOD
JDA Software, Inc. (“JDA”) has offered to enter into a Confidential Separation
and Release Agreement (the “Agreement”) with Jason B. Zintak (“Former Employee”)
pursuant to which JDA will provide Former Employee with certain consideration
and Former Employee will agree not to bring suit against JDA for any reason
whatsoever, including but not limited to a claim under the Arizona wage statute,
and will release JDA from all damages.
Pursuant to the Agreement, JDA provided Former Employee with at least twenty-one
(21) days with which to consider the Agreement and to seek legal counsel. Former
Employee hereby knowingly and voluntarily agrees to waive such 21-day period.
Former Employee understands that pursuant to the Agreement, Former Employee will
have seven (7) calendar days within which to revoke his/her execution of the
Agreement. If Former Employee does not revoke the Agreement, JDA will provide
Former Employee with the consideration specified in the Appendix to the
Agreement upon the schedule specified in such Appendix.

             
AGREED AND ACKNOWLEDGED:
      WITNESSED:    
 
            /s/ Jason Zintak
 
(Signature)        
 
(Signature)    
 
            4/12/11
 
(Date)            
 
            Jason Zintak
 
(Printed Name)            

- 1 -